  Case: 1:17-md-02804-DAP Doc #: 2755 Filed: 10/09/19 1 of 1. PageID #: 422720




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                      )   MDL 2804
 OPIATE LITIGATION                                 )
                                                   )   Case No. 1:17-md-2804
                                                   )
                                                   )   Judge Dan Aaron Polster
                                                   )
                                                   )   ORDER CLARIFYING ORDER RE:
                                                   )   PUBLIC AND MEDIA LOGISTICS

        In its October 3, 2019, Order Re: Public and Media Logistics, the Court stated that “The

trial wells in [Courtrooms 16B and 17B] will be set aside for the use of credentialed members of

the media, on a first- come, first-served basis. (Doc #: 2709 at 2, ¶5.b) The Court now clarifies that

it did not intend that the trial wells in those courtrooms would be set aside for the exclusive use of

the media, but that attorneys representing parties at trial who need access to their electronic

communications or data entry devices (e.g., cellular telephones, laptop computers) during the trial

are also permitted to use the trial wells, on a first-come, first-served basis.

        IT IS SO ORDERED.



                                                    /s/ Dan Aaron Polster_October 9, 2019_
                                                    DAN AARON POLSTER
                                                    UNITED STATES DISTRICT JUDGE
